  Case 13-10432         Doc 49     Filed 04/03/19 Entered 04/03/19 11:42:27              Desc Main
                                      Document Page 1 of 3


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

In re:                                                      Case No. 13-10432
         Valerie J Clifton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/15/2013.

         2) The plan was confirmed on 06/10/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/10/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 02/11/2019.

         6) Number of months from filing to last payment: 71.

         7) Number of months case was pending: 73.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $41,700.00.

         10) Amount of unsecured claims discharged without payment: $16,154.28.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-10432        Doc 49     Filed 04/03/19 Entered 04/03/19 11:42:27                    Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor            $34,223.75
       Less amount refunded to debtor                           $1.26

NET RECEIPTS:                                                                                $34,222.49


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,500.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $1,484.39
    Other                                                                $255.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $5,239.39

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal       Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
Certegy                       Unsecured         500.00           NA              NA            0.00        0.00
City of Dekalb                Unsecured      1,300.00            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured            NA         275.00          275.00        275.00         0.00
NCO FINANCIAL SYSTEMS         Unsecured         716.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT          Unsecured         272.00        330.47          330.47        330.47         0.00
PREMIER BANK CARD             Unsecured         670.00        697.64          697.64        697.64         0.00
PROFESSIONAL ACCOUNT MGMT INC Unsecured          65.00           NA              NA            0.00        0.00
SPRINT NEXTEL                 Unsecured         284.00        284.86          284.86        284.86         0.00
ST IL TOLLWAY AUTHORITY       Unsecured      1,720.80       5,977.80        5,977.80      5,977.80         0.00
ST IL TOLLWAY AUTHORITY       Unsecured      1,719.80       5,758.90            0.00           0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured         216.20           NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured         357.70           NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured         868.00           NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured      1,719.80            NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY       Unsecured         520.80           NA              NA            0.00        0.00
STATE COLLECTION SERVICE      Unsecured          66.00           NA              NA            0.00        0.00
STATE COLLECTION SERVICE      Unsecured         310.00           NA              NA            0.00        0.00
US DEPT OF EDUCATION          Unsecured      3,352.00       3,651.78        3,651.78           0.00        0.00
WELLS FARGO                   Secured              NA       2,337.12        2,337.12           0.00        0.00
WELLS FARGO                   Secured      104,310.00    100,330.33       102,667.45           0.00        0.00
WELLS FARGO                   Unsecured            NA            NA         2,337.12      2,337.12         0.00
WELLS FARGO DEALER SVC INC    Secured       12,275.00     17,737.63        17,737.63     17,737.63    1,342.58
WELLS FARGO DEALER SVC INC    Unsecured      5,863.00            NA              NA            0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-10432         Doc 49      Filed 04/03/19 Entered 04/03/19 11:42:27                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $102,667.45              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $17,737.63         $17,737.63         $1,342.58
       All Other Secured                                  $2,337.12              $0.00             $0.00
 TOTAL SECURED:                                         $122,742.20         $17,737.63         $1,342.58

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,554.67          $9,902.89              $0.00


Disbursements:

         Expenses of Administration                             $5,239.39
         Disbursements to Creditors                            $28,983.10

TOTAL DISBURSEMENTS :                                                                      $34,222.49


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
